In an action for specific performance to compel defendant to convey certain real property to plaintiff pursuant to an option agreement to purchase the property, plaintiff appeals from an order of the Supreme Court, Kings County, dated June 23, 1972, which denied its motion for summary judgment, made findings of fact and directed a trial, on a day certain, of the single issue of when an assignment of the option was executed and delivered. Order modified, by striking therefrom all the decretal paragraphs, except the first, which denied the motion. As so modified, order affirmed, without costs. In our opinion, trial should proceed on all the issues. Martuscello, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.